      Case 2:20-cv-01109-WBS-AC Document 7 Filed 03/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHAYCE MINTER,                                    No. 2:20-cv-1109 WBS AC P
12                       Plaintiff,
13            v.                                        FINDINGS & RECOMMENDATIONS
14    SUPERIOR COURT OF CALIFORNIA, et
      al.,
15
                         Defendants.
16

17
            A recent court order was served on plaintiff’s address of record and returned by the postal
18
     service. It appears that plaintiff has failed to comply with Local Rule 183(b), which requires that
19
     a party appearing in propria persona inform the court of any address change. More than sixty-
20
     three days have passed since the court order was returned by the postal service and plaintiff has
21
     failed to notify the Court of a current address.
22
            Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without
23
     prejudice for failure to prosecute. See L.R. 183(b).
24
            These findings and recommendations are submitted to the United States District Judge
25
     assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
26
     after being served with these findings and recommendations, plaintiff may file written objections
27
     with the court. The document should be captioned “Objections to Magistrate Judge’s Findings
28
                                                        1
      Case 2:20-cv-01109-WBS-AC Document 7 Filed 03/17/21 Page 2 of 2


 1   and Recommendations.” Any response to the objections shall be filed and served within fourteen
 2   days after service of the objections. Plaintiff is advised that failure to file objections within the
 3   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
 4   F.2d 1153 (9th Cir. 1991).
 5   DATED: March 16, 2021
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
